Citation Nr: 1648022	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1954 to October 1975.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

By way of brief procedural history, a March 2010 rating decision denied the issue of service connection for residuals of a pacemaker implant as secondary to hypertension.  The Veteran did not file a notice of disagreement and that decision became final.

In a July 2011 rating decision, the RO readjudicated the claim for service connection for a cardiovascular disease, pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  The Veteran filed a timely notice of disagreement with this decision.  The Board notes that new and material evidence would ordinarily be required to reopen this claim.  38  U.S.C.A. 	 § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure, and as such, VA is to readjudicate certain previously denied claims as required by court orders in Nehmer.  38 C.F.R.  § 3.816.  Accordingly, the Board will adjudicate the claim on a de novo basis, without requiring new and material evidence to reopen.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for additional development to obtain an adequate VA examination and opinion pertaining to the Veteran's heart disability.  A review of the record shows that the Veteran has various diagnoses pertaining to his heart.  Upon remand, the examiner should consider these diagnoses and the relationship, if any, to service, to include presumed herbicide exposure and/or service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all heart disabilities diagnosed proximate to, or during the pendency of, this appeal.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's heart disabilities.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to the diagnosis of any heart disability found to be present.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be validated or confirmed.

With respect to each heart disability, found to be present, the examiner(s) should address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the such disability had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include presumed herbicide exposure?

b)  Is it at least as likely as not (50 percent or greater probability) that the such disability is caused or permanently aggravated by hypertension?

2.  Then, readjudicate the claim of entitlement to service connection in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


